Citation Nr: 0216920	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel






INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1971.  His awards and decorations include the 
Combat Infantryman Badge (CIB) and Purple Heart.  

The Board notes that the issue on appeal arose from a 
Department of Veteran's Affairs (VA) Regional Office (RO) 
rating decision in July 2000.  The RO, in pertinent part, 
denied entitlement to an increased evaluation for PTSD.  

In April 2002 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from March 10, 
2000, date of receipt of the reopened claim.  

The claim for increased rating for PTSD remains on appeal as 
the disability evaluation is less than the maximum benefits 
available under VA laws and regulations.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

On October 18, 2002 the Board of Veterans' Appeals (Board) 
granted the veteran's motion to advance his case on the 
docket pursuant to 38 U.S.C. 7107 and 38 C.F.R. § 20.900


FINDINGS OF FACT

1.  PTSD is manifested by persistently ongoing symptoms 
including flashbacks, social isolation, depression, anxiety, 
restricted and congruent affect with memory and 
concentration problems, dysfunctional life style, inability 
to hold gainful employment, intermittent suicidal and 
homicidal ideations, and lack of direction, despite regular 
psychiatric treatment: Global Assessment of Functioning 
(GAF) is predominantly between 45 and 50.

2.  PTSD symptoms more nearly approximate disability 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On March 10, 2000, the RO received the veteran's reopened 
claim for an increased evaluation for PTSD.

Pertinent evidence received in support of his reopened claim 
essentially consists of VA medical records from the mental 
health clinic referring to treatment for PTSD between 
approximately February 2000 and November 2002.

A February 2000 VA psychiatric mental health record shows 
that the veteran was agitated, depressed and not responding 
to medication.  GAF was noted as 50.  GAF within the past 
year was 50.  

A June 2000 VA psychiatric examination report shows the 
examiner reviewed the claims file.  It was noted that the 
veteran was in a regular psychiatric treatment program and 
taking antidepressants.  He was unemployed.  He noted that 
he was unable to work with people selling cars.  He reported 
changing jobs.  He was married three times.  He reported 
going to school for computers.  He mowed a few yards.  

It was noted that he still had flashbacks and problems with 
anger and many other symptoms.  He isolated himself and had 
no friends.  

On mental status examination he was described as casually 
and neatly dressed.  He was cooperative, goal oriented and 
oriented as to time, place and person.  He was able to 
organize his thoughts and to express himself.  He tended to 
be in denial.  He spoke normally.  Affect revealed tension 
and anxiety.  Mood was depressed.  Intellect was average.  
Memory was good.  Judgment was good.  He demonstrated some 
insight.  GAF was 65.  

An October 2000 VA mental health treatment record shows that 
the veteran's mood remained depressed.  He reported feeling 
worse with a change in medicine to the point where he was 
unable to get out of the house for weeks.  He felt hopeless 
and worthless during that time.  He had no suicidal 
ideation.  It was noted that he had problems with guilt, 
nightmares and flashbacks.  He had been in treatment for 
PTSD since 1986.

On mental status examination he was described as nicely 
attired and well groomed.  Speech was slowed as he had 
difficulty finding words or expressing his thoughts.  Mood 
was depressed.  Affect was congruent and restricted.  He was 
alert and oriented times four.  He was suspicious of the 
government and government employees.  Assessment revealed 
persistent memory, concentration and depression, but 
tolerating medication with some response.  GAF was 45 with 
the highest of 50 in the last year.  

A January 2001 VA mental health treatment record shows the 
veteran's mood was depressed.  Affect was congruent and 
restricted.  He was alert, and oriented times four.  
Concentration was poor.  Assessment reflected persistent 
memory, concentration and depression problems, anergia and 
amotivation.  GAF was 45.

A September 2001 VA psychiatric examination report shows the 
examiner did not have access to the veteran's claims file.  
The examiner noted that reviewing the claims file would have 
been helpful.

It was noted that the veteran got his GED in service.  
Currently, he was taking courses at a local university.  He 
had had many different jobs.  He was offered psychiatric 
hospitalization but did not accept it because he thought 
everybody received electric shock treatment.  He lived alone 
and was unemployed.  He was described as cleanly dressed and 
cooperative.  

He exhibited depression and resentment.  He had good contact 
with outside reality.  Memory was acceptable.  The examiner 
noted that indeed the veteran had PTSD manifestations 
including depression and anxiety.  The examiner noted his 
evaluation could be more accurate if he had had the 
opportunity to review the claims file in detail.  GAF was 
noted as 50 or 55.

An October 2001 VA mental health clinical record shows the 
veteran admitted to severe depression while off medications.  
He reported having occasional suicidal ideations.  He lost 
his job as minister of music.  Assessment revealed 
persistent depression and PTSD symptoms with only partial 
response to medications.  

A December 2001 VA mental health treatment record shows the 
veteran was dysphoric and was not interested in continuing 
his medication.  There was a concern over his lack of 
direction and the issue of killing other people but with no 
active plan.  

A September 2002 Vet Center treatment summary shows the 
veteran entered treatment at the Vet Center in July 1986.  
He had walked away from a good job.  He was living an 
isolated life style and had already been married and 
divorced twice.  

He was noted to have subsequently married and divorced.  His 
current marriage was in crisis.  He lived a dysfunctional 
life style since separating from the service.  He had been 
plagued with intrusive thoughts and nightmares about his 
Vietnam experience.  He had a history of self isolation from 
people in general to include his extended family.  

It was noted that he had not adjusted well.  He had trouble 
holding jobs.  Several years earlier he could no longer 
emotionally or physically handle the long hours of the car 
sales industry.  Part of his difficulty was anger, rage, 
hypervigilance and reaction to loud noise.  It was noted 
that he reported a long history of being anxious and not 
feeling connected to society.  It was noted that currently 
his life was consumed by his Vietnam experience.  GAF was 
45.  

In a November 2002 addendum to the September 2001 VA 
psychiatric examination report the examiner essentially 
noted that after reviewing the claims file, he confirmed his 
original impression and no further comment was necessary. 


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The criteria for rating mental disorders were amended 
effective November 7, 1996 and designated as 38 C.F.R. 
§ 4.130.  61 Fed Reg. 52, 700 (Oct. 8, 1996).  The veteran 
filed a claim for an increased evaluation for PTSD in March 
2000.  Thus, his psychiatric disorder must be evaluated 
under the new criteria. 

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate that a 50 percent evaluation is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.
A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Under the revised criteria when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length 
of remissions, and the veteran's capacity for adjustment 
during periods of remission. 38 C.F.R. § 4.126 (2002).  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).


According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51-60 indicates moderate difficulty in 
social, occupational, or school functioning."  Diagnostic 
and Statistical Manual for Mental Disorders, 32 4th ed. 
(1994), as cited in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

A GAF score of 61 to 70 is for "some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well."  Diagnostic and Statistical Manual 
for Mental Disorders, 32 4th ed. (1994).

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2002). 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(CAVC) in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober  , 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to 
the veteran.  Therefore, the amended duty to assist law 
applies.  Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran' s claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  

During the course of the appeal the RO in April 2002 
provided the veteran notice of the enactment of the VCAA 
indicating what he should submit and what VA would obtain.  
Also the RO considered VCAA in adjudicating the issue on 
appeal as shown in the supplemental statement of the case 
furnished to the veteran and representative in April 2002.  
VA sufficiently placed notice on the appellant of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Significantly, additional development was undertaken at the 
Board to obtain pertinent evidence to support the veteran's 
claim.  That development having been completed the Board 
provided notice of the development pursuant to 38 C.F.R. 
§ 20.903 (2002) as acknowledged by the veteran's 
representative in a November 2002 supplemental brief.

Due to the favorable disposition of the issue decided herein 
the Board notes that, any possible deficiencies in the duty 
to assist with respect to the current appellate review 
constitutes harmless error and will not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).


Increased Rating 

Following a comprehensive analysis of the record, including 
information from the veteran's treating psychiatric 
therapists, as well as findings recorded on VA psychiatric 
examinations and outpatient mental health records, it 
becomes evident that the veteran's PTSD is manifested by 
persistently and ongoing symptoms including flashbacks, 
social isolation, depression, anxiety, restricted and 
congruent affect with memory and concentration problems, 
dysfunctional life style, inability to hold gainful 
employment, intermittent suicidal and homicidal ideations, 
and lack of direction, despite regular psychiatric treatment 
since approximately 1986.  

Significantly, GAF scores over recent years have 
predominantly ranged between 45 and 50, thereby supporting 
the veteran's inability to hold a job due to disability 
associated with PTSD.  

The Board notes that the aggregate of the veteran's PTSD 
symptoms more nearly approximate disability productive of 
total occupational and social impairment.

In other words, the current PTSD symptomatology does not 
permit the Board to conclude that the preponderance of the 
evidence is against the veteran on the issue of entitlement 
to an increased evaluation for his service-connected PTSD.  

Considerable weight has been accorded pertinent findings 
reported by his treating psychiatric therapists.  Under such 
circumstances, the award of a 100 percent schedular rating 
for PTSD is supported by the evidentiary record.


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD 
is granted, subject to the law and regulations governing the 
payment of monetary benefits. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

